DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/068,680, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No support in the ‘680 application for single use cartridge with pierceable foil tip or selectively sealable member.  Accordingly, claims 1-3 are not entitled to the benefit of the earlier filed application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “triple washed construction” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,039,646 to Merz in view of US 3,791,424 to Strople et al. (Strople) and US 2007/0246475 to Mazabraud et al. (Mazabraud).
Regarding claim 1, Merz discloses a cartridge (10, Fig 1) capable of being used single and adapted for use in conjunction with a portable medical gas delivery system (intended use), the cartridge accommodating a compressed gas therein, wherein the cartridge can be used only once and thus be disposable and does not have to be refilled or cleaned between uses depending on its usage, the cartridge comprising an elongated, generally cylindrical body with a rounded bottom (A, Fig 1 below), the cylindrical body having an interior chamber accommodating a compressed gas therein, the body being inwardly tapered proximate one end (B, Fig 1 below) thereof and joined to a reduced diameter and generally cylindrical leading end portion (C, Fig 1 below), the leading end portion including an opening communicable connected to the interior chamber of the cartridge body (Fig 2), wherein the leading end portion has a shape and dimension that can be used for selective attachment to a portable medical gas delivery system depending on the size of the portable system, the opening including a pierceable foil tip (11) or selectively sealable member positioned over the opening to seal the opening after pressurized medical gas has been introduced into the interior chamber to hold the compressed gas within the interior chamber of the cylindrical body under pressure, wherein the pierceable foil tip (11) or selectively sealable member may be readily opened to allow for opening of the cartridge (col. 2, ll. 37-40) such that the compressed gas contained within the interior chamber of the cartridge is deliverable through the opening for use in a medical procedure (intended use), wherein the cylindrical body and the end portion is capable of being formed by a triple washed construction, all of which would maintain sterility and purity of a compressed and sterile medical grade gas therein.  Note that product by process claim limitations such as a triple washed construction are given little patentable weight and so long as the prior art has the structure as claimed, then it can be made in the process as recited.  Since there is no structural difference between the claimed invention and the prior art, then the prior art can also be made with a triple washed construction. Merz does not teach the gas within to be a sterile medical grade gas.  However, Strople discloses that it was known in the art to store sterile medical grade gas into container cartridges (10).  One of ordinary skill in the art would have found it obvious to substitute the gas of Merz with a sterile medical grade gas in order to contain sterile medical grade gas sealed without loss of pressure (Merz, col. 30-35) since it has been that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Merz does not teach explicitly the cylindrical body and end portion of the cartridge resisting formation of mold, rust, debris within the interior chamber.  However, Mazabraud discloses a gas cartridge (Fig 1) and in particular discloses that it was known in the art to coat internal surface of a cartridge with post treatment to confer upon it specific chemical properties such as resistance to chemical attacks, food grade quality, resistance to aging (¶0067).  One of ordinary skill in the art would have found it obvious to incorporate coating post treatment to the interior of the modified Merz cartridge as suggested by Mazabraud in order to improve the cartridge properties and abilities to resist chemical attacks and aging such as rust, mold and debris.



    PNG
    media_image1.png
    288
    319
    media_image1.png
    Greyscale


Regarding claim 3, Merz further discloses the leading end portion not including threads since Merz is silent regarding any threads and figures do not show threads (Fig 2).

Claim 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,843,388 to Hollars in view of Strople, Merz and Mazabraud.
Regarding claim 1, Hollars discloses a cartridge (49) capable of being used single and adapted for use in conjunction with a portable medical gas delivery system (intended use), the cartridge accommodating a compressed gas therein, wherein the cartridge can be used only once and thus be disposable and does not have to be refilled or cleaned between uses depending on its usage, the cartridge comprising an elongated, generally cylindrical body with a rounded bottom (50), the cylindrical body having an interior chamber accommodating a compressed gas therein, the body being inwardly tapered proximate one end (at 49’, Fig 4c) thereof and joined to a reduced diameter and generally cylindrical leading end portion (at 52, Fig 4c), the leading end portion including an opening communicable connected to the interior chamber of the cartridge body, wherein the leading end portion has a shape and dimension that can be used for selective attachment to a portable medical gas delivery system depending on the size of the portable system, the opening including a tip (puncturable cap 54) or selectively sealable member positioned over the opening to seal the opening after pressurized medical gas has been introduced into the interior chamber to hold the compressed gas within the interior chamber of the cylindrical body under pressure, wherein the pierceable tip (54) or selectively sealable member may be readily opened to allow for opening of the cartridge (col. 8, ll. 1-2) such that the compressed gas contained within the interior chamber of the cartridge is deliverable through the opening for use in a medical procedure (intended use), wherein the cylindrical body and the end portion is capable of being formed by a triple washed construction, all of which would maintain sterility and purity of a compressed and sterile medical grade gas therein.  Note that product by process claim limitations such as a triple washed construction are given little patentable weight and so long as the prior art has the structure as claimed, then it can be made in the process as recited.  Since there is no structural difference between the claimed invention and the prior art, then the prior art can also be made with a triple washed construction.  Hollars does not teach the gas within to be a sterile medical grade gas.  However, Strople discloses that it was known in the art to store sterile medical grade gas into container cartridges (10).  One of ordinary skill in the art would have found it obvious to substitute the gas of Hollars with a sterile medical grade gas in order to contain and dispense sterile medical grade gas since it has been that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Hollars further does not teach the tip to be made of foil.  However, Merz discloses a gas cartridge (10) having a pierceable tip cover (11) made of thin metal.  One of ordinary skill in the art would have found it obvious to manufacture the puncturable cap of Hollars out of thin metal as suggested by Merz in order to facilitate puncture while keeping the contents sealed since it has been held that selection of a known material to make a container of a type of material prior to invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  The modified Hollars does not teach explicitly the cylindrical body and end portion of the cartridge resisting formation of mold, rust, debris within the interior chamber.  However, Mazabraud discloses a gas cartridge (Fig 1) and in particular discloses that it was known in the art to coat internal surface of a cartridge with post treatment to confer upon it specific chemical properties such as resistance to chemical attacks, food grade quality, resistance to aging (¶0067).  One of ordinary skill in the art would have found it obvious to incorporate coating post treatment to the interior of the modified Merz cartridge as suggested by Mazabraud in order to improve the cartridge properties and abilities to resist chemical attacks and aging such as rust, mold and debris.
Regarding claim 2, Hollars further discloses leading end portion including threads (Fig 4b).
Regarding claim 3, Hollars further discloses leading end portion not including threads (Fig 4a).

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that it would not be obvious to replace the non-sterile gas of Merz or Hollars with sterile gas.  This is not persuasive since Merz or Hollars is silent regarding the sterility of the gas within the cartridges.  Merz or Hollars does not require the gas to be non-sterile/sterile in order for their respective inventions to function as intended.  It is entirely possible for a sterile medical grade gas to be stored in the Merz or Hollars cartridges since neither Merz nor Hollars limits themselves to the type of gas used.  The intended function of the Merz cartridge is to store compressed gas under high pressure.  There is no requirement for the type of gas stored in the Merz cartridge and thus substituting the compressed gas of Merz with a sterile medical grade gas as taught by Strople would not destroy the intended purpose of the Merz cartridge.  Similarly, the intended function of the Hollars cartridge is to provide a unique dispenser with a novel cartridge storage feature.  Again, Hollars is silent regarding the specific type of gas needed in the cartridge to make the cartridge function.  Hollars discloses a compressed gas in the cartridge that may or may not be a sterile medical grade gas since there is no limit to the type of gas that can be dispensed from the Hollars cartridge.
In response to applicant's argument that applicant uses sterile gas in accordance with intravascular procedures, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, simply because applicant uses their cartridge for a different use than the prior art does not patentably distinguish it over the prior art.
The applicant further points to a declaration to support their arguments; however, such a declaration is irrelevant to the instant application because it was not directed to the instant application and is not a declaration under 37 CFR 1.132.
Applicant further argues that prior art does not teach a pierceable tip which is destroyed when punctured through use.  This is not persuasive because Merz discloses pierceable foil tip (11) that is easily pierced when punctured through use (Merz, col. 2, ll. 37-40).
	Regarding the drawings, the drawings must show every feature of the invention specified in the claims.  Therefore, the “triple washed construction” in claim 1 must be shown or the feature(s) canceled from the claim(s).  If the claimed “triple washed construction” has a structure, then the feature must be shown in the drawings; otherwise such a feature much be canceled from the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735